Citation Nr: 1135855	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a bilateral knee disability, and, if so, whether service connection is warranted.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that respectively established noncompensable service connection for bilateral hearing loss, effective April 17, 2006, and declined to reopen the previously denied claim for service connection for a bilateral knee disability.  

The record reflects the Veteran initially requested a Board hearing in conjunction with this appeal, and that such a hearing was scheduled for May 2008.  However, he withdrew his hearing request via an April 2008 statement.  See 38 C.F.R. § 20.704(e) (2010).

This case was previously before the Board in May 2010 and was remanded for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a bilateral knee disability was previously denied in an July 2002 rating decision.  The Veteran was notified of that decision, but did not perfect a timely appeal.

2.  Evidence added to the record since the final July 2002 RO denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral knee disability.

3.  Since April 17, 2006, the effective date of service connection, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level III in the right ear and auditory acuity level III in the left ear.


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Since April 17, 2006, the effective date of service connection, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Regarding the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss, the Board observes that he has appealed with respect to the propriety of the initially assigned rating and effective date from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted in the September 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, private, and VA treatment records have been obtained and considered in the adjudication of his claims.  Although the Veteran contends that his service treatment records are not complete, such is not relevant to his claim for increased rating for bilateral hearing loss because service connection for that disability has already been granted.  Further, that claim analyzes the degree of severity of hearing loss since 2006, when he was granted service connection, rather than any historical information that may be located in the proposed missing service treatment records dated in the mid-1970s.  Otherwise, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Thus, the Board finds that a remand for any additional records is unnecessary and would in no way prejudice the Veteran in deciding his claim for increased initial rating. 

The Board further observes that, as relevant to his initial rating claim, the Veteran was afforded a VA examination in April 2006, June 2007, and in July 210 in order assess the nature and severity of his hearing loss.  In March 2011, the Veteran contended that the most recent July 2010 examination was inadequate because the audiometers were not working properly at the time of the examination and thus he had to raise his hand instead of pushing a button to give his test results.  However, in reviewing the examination report, there is no indication that the equipment used to perform the examination were inadequate or unreliable.  Absent any indication of an unreliable or faulty test result, the Board finds the examination to be adequate, as such includes an interview with the Veteran, a review of the record, and a physical examination, addressing the relevant rating criteria.  Significantly, the examiner considered the hearing test results to be adequate for rating purposes. 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While the April 2006 and June 2007 VA examiners did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran as the remainder of the evidence addresses such effects and, therefore, the Board may proceed with a decision. 

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the April 2006 and June 2007 VA examiners did not specifically address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include treatment records as well as the most recent July 2010 VA examination, and in other documents of record, adequately addresses this issue.  Specifically, the Veteran has indicated that he has difficulty with hearing in crowds, volume, a variety of sounds, and changing of frequencies.  Additionally, an VA treatment records reflect that the Veteran has had a significant functional impairment in communication during activities of daily living that necessitates bilateral hearing aids.  Further, on April 2006 VA examination, it was specifically noted that his hearing loss did not have any significant effect on his activities of daily living.  Therefore, while the above stated VA examinations may be considered defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

New and Material Evidence

The RO denied the Veteran's claim for service connection for bilateral knee disabilities in a July 2002 rating decision.  At the time of the July 2002 decision, the RO found that there was no evidence of any injury to the knees or complaints of knee pain or problems in service or for many years after service.  There additionally was no medical evidence to relate the Veteran's current knee arthritis to his service.  Therefore, the claim was denied.  The Veteran did not file a timely appeal.  In May 2004, the Veteran filed a notice of disagreement to the July 2002 rating decision, however, because that correspondence was received subsequent to the one year appeal period, the RO did not accept the correspondence as a notice of disagreement, and the Veteran was informed of such in May 2004.  He did not file a response to that notice, nor did he file a claim to reopen the previously denied claim for a bilateral knee disability upon receipt of the notice or within one year of the July 2002 rating decision.  Thus, the July 2002 rating decision is final.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Therefore, the July 2002 decision became final because the Veteran did not file a timely appeal to the decision. 

The Veteran filed an application to reopen his appeal in November 2007.  Although in the February 2008 rating decision on appeal, the RO declined to reopen the claim for service connection for a bilateral knee disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The claim for service connection for a bilateral knee disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The evidence before VA at the time of the prior final decision in July 2002 consisted of the Veteran's service treatment records, VA treatment records, and the Veteran's statements.  At the time, the Veteran had contended that he injured his knees in 1976 while training in For Polk, Louisiana.  He stated that he underwent extensive physical therapy for his knee injuries at that time.  The RO found no evidence that he had been treated for a knee injury in service, nor was there a nexus to relate his current diagnosis of arthritis of the knees to his service.  Thus, the claim was denied.

After a review of all the evidence, the Board finds that the evidence received since the last final decision in July 2002 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

In support of his claim, the Veteran submitted a service treatment record dated in June 1976 that showed treatment for left knee pain and right knee tenderness.  At the outset, the Board notes that the submitted records are not official records as outlined in 38 C.F.R. § 3.158(c), and thus a discussion of whether the evidence is new and material is necessary.  The June 1976 records demonstrates that the Veteran was instructed to apply a cold pack to his knee to reduce the swelling and was to follow up with a physical therapy program two weeks later.  However, the Veteran's official service treatment records received from the National Personnel Records Center at the time of the initial July 2002 denial did not contain this particular record, nor is there any indication in the official records that the Veteran underwent physical therapy for his knees.  To that extent, the Veteran has consistently stated that the service treatment records contained in his file are incomplete, and it appears that such might be so in light of the submitted record of treatment for knee pain and swelling.  The submitted record is new because it shows the presence of knee pain while in service and no such record was known to the VA at the time of the previous denial.  The record is material because it tends to corroborate the Veteran's contention that he injured his knees in service and received treatment for his knee pain and problems in service.  Therefore, the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for bilateral knee disabilities is reopened.  To that extent only, the claim is allowed.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's bilateral hearing loss.  Also, in Fenderson, the Court discussed the concept of "staged ratings," finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for  separate periods based on the facts found during the appeal period.  Id. at 126-28. As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for service-connected bilateral hearing loss. 

The Veteran's service-connected bilateral hearing loss is currently assigned a 0 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective April 17, 2006.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and he must wear hearing aids in both ears.  Therefore, he alleges that he is entitled to an initial rating in excess of 0 percent for his bilateral hearing loss.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

VA treatment records reflect that in April 2006, the Veteran was assessed to have hearing within normal limits in the left ear from 250 to 500 Hz, sloping to mild sensorineural hearing loss from 1000 to 3000 Hz, and moderate hearing loss from 4000 to 8000 Hz.  In the right ear, there was mild sensorineural hearing loss from 250 Hz to 500 Hz, rising to hearing within normal limits at 1000Hz, sloping to moderate hearing loss from 1500 Hz to 3000 Hz, and there was moderately severe hearing loss from 4000 Hz to 8000 Hz.  There was a slight decrease in hearing sensitivity from 250 Hz to 8000 Hz, bilaterally.  Audiometric testing results at each frequency, in decibels, were not recorded.  At that time, the Veteran was not interested in using hearing aids. 

On April 2006 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
60
LEFT
25
35
35
45
50

The averages were 43.75 in the right ear and 41.25 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  For the right ear, the average pure tone threshold of 43.75 decibels, along with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 41.25 decibels, along with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.

In December 2006, the Veteran underwent audiological testing because he noticed a worsening of his hearing.  Testing revealed that in the right ear, there was mild sensorineural hearing loss at 250 Hz, sloping to moderate hearing loss from 500-1000 Hz, rising to mild at 2000 Hz, and ending in the moderately severe range from 4000 to 8000 Hz.  In the left ear, there was mild sensorineural hearing loss from 250 to 500 Hz, sloping to moderate hearing loss from 1000 to 3000 Hz, and moderately severe hearing loss from 4000 to 8000 Hz.  He was fitted for hearing aids.

On June 2007 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
50
60
LEFT
25
45
40
45
60

The averages were 48 in the right ear and 48 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  For the right ear, the average pure tone threshold of 48 decibels, along with a speech discrimination rate of 80 percent, warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 48 decibels, along with a speech discrimination rate of 76 percent, warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral III, and the left ear is Roman Numeral III, the appropriate rating is 0 percent under Diagnostic Code 6100.

In June 2010, audiological examination revealed hearing thresholds that were consistent with previous audiograms.  Word discrimination results were considered to be invalid and testing was discontinued.  




On July 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
30
50
LEFT
20
35
30
35
40

The averages were 35 in the right ear and 35 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  For the right ear, the average pure tone threshold of 35 decibels, along with a speech discrimination rate of 84 percent warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 35 decibels, along with a speech discrimination rate of 80 percent, warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral III, the appropriate rating is 0 percent under Diagnostic Code 6100.

The Board finds that the requirements for a compensable rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not claimed that his hearing loss disability has interfered with his employment.  The Board also observes that, at a June 2007 VA examination, the Veteran reported that he worked as a firefighter.  On July 2010, it was determined that his hearing loss had no significant effects on his occupation.  Therefore, the Board finds that a claim for TDIU has not been raised. 

Moreover, insofar as the Veteran's bilateral hearing loss disability interferes with his employability, the Board finds that such is contemplated by his assigned evaluation under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, a higher rating for the Veteran's bilateral hearing loss disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing in crowds, volume, a variety of sounds, and changing of frequencies, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

The claim for service connection for a bilateral knee disability is reopened.  To that extent only, the appeal is allowed.

A compensable rating for bilateral hearing loss is denied.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for service connection for a bilateral knee disability.

The Veteran contends that his service treatment records are incomplete.  Specifically, he contends that he received treatment for his knee pain and problems in Fort Polk, Louisiana, including multiple physical therapy sessions, as well as when he was stationed in Korea.  To that extent, the Veteran submitted a copy of a June 1976 service treatment record showing right and left knee pain and instructions to report to physical therapy sessions.  That record is not included in the current official service treatment records of record.  Further, there appears to be no records of any sort of medical treatment during the Veteran's approximately one year period of service in Korea.  Thus, it appears that service treatment records may remain outstanding and should be obtained.  In that regard, the Veteran completed his service with the Army Reserve, and it is possible that his service treatment records are located with any outstanding records pertaining to that additional service.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Although the Veteran underwent a VA examination October 2009 with regard to his claim, the Board finds that the opinion provided by the examiner to be incomplete.  Specifically, in rendering his opinion, the examiner did not appear to take into consideration the 1976 service treatment record submitted by the Veteran showing knee pain and problems.  Thus, although one of the diagnoses provided by the examiner was that of "bilateral old knee injuries," it is possible that diagnosis is related to the knee pain documented in the 1976 record, and such should be addressed on remand.  Accordingly, a new VA examination is necessary in order to fairly assess the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records for his bilateral knee disability.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file, to specifically include VA treatment records dated from January 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request any additional service treatment records from the appropriate service agency for the Veteran's period of active service and his period of service with the army reserve, to include records from the Veteran's service in Korea and physical therapy records while stationed at Fort Polk, Louisiana.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his bilateral knee disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's right and left knee disabilities are related to his active service, including the 1976 record of treatment for knee pain and tenderness.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of knee problems after service.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


